DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 15 and 17 are amended. Claim 9 is cancelled. Claim 9 is cancelled. Claims 1-8 and 10-17 are presently examined.

Applicant’s arguments regarding the rejection under 35 USC 112(d) have been fully considered and are persuasive. The rejection of 6/10/2022 is overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.

Claim Interpretation
The following special definitions have been noted in applicant’s specification and will be used wherever the terms appear. See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989) and MPEP § 2173.05(a) I.
Filament: An electrical path arranged between two electrical contacts [0066].

Regarding claim 2, the limitation “by applying a pulling force on the tab portion” is considered to be a statement regarding the intended use of the claimed tab. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a tab that could be pulled to remove the seal.

Regarding claim 5, the limitation “configured to bend at the air inlet so as to conform with an external profile of the housing” is considered to be a limitation regarding the intended use of the claimed flexible tab. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a tab that could bend to conform with an external profile, such as a flexible tab.
Specification
The use of the term Timetal [0074], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Borkovec (US 10,869,505) in view of Mironov (WO 2015/117702).

Regarding claims 1 and 12, Borkovec discloses an electronic smoking device with a housing (abstract) having an atomizer/liquid reservoir made of metal (column 2, lines 33-45, figure 1, reference numeral 14) having an air inhalation port through which a user draws aerosol (figure 1, reference numeral 36), which is considered to meet the claim limitation of a mouth end opening, and an air inlet (page 3, lines 53-67, figure 1, reference numeral 38). The liquid reservoir comprises a first chamber containing a neutral fluid (figure 2, reference numeral 202), which is considered to meet the claim limitation of a second compartment, and the second chamber contains a flavored fluid (column 4, lines 52-62, figure 2, reference numeral 204), which is considered to meet the claim limitation of a first compartment, that are connected by an opening (column 6, lines 1-44, figure 6, reference numeral 206), which is considered to meet the claim limitation of a liquid channel. The reservoir as a whole is considered to meet the claim limitation of a cartridge. Air is drawn to a passage in which aerosol is generated (column 3, lines 53-67, figure 1, reference numeral 32) and the mixture is inhaled by a user (column 9, lines 14-45). The passage is considered to meet the claim limitation of an air flow passage since it extends from the air inlet to the air inhalation port (figure 1). The chambers of the reservoirs are oriented side by side but other orientations are possible (column 6, lines 45-67) so long as the chambers are disposed in communication with each other so that fluid can migrate through the opening (column 10, lines 6-20). The atomizer portion has an atomizer with a mesh material heater (column 3, lines 4-14) and draws liquid from the first chamber (column 6, lines 1-44, figure 1, reference numeral 30) to be heated (column 4, lines 1-6). Borkovec does not explicitly disclose (a) the mesh material being fluid permeable and (b) the mesh material heating being located in the claimed location.
Regarding (a), Mironov teaches an aerosol generating system comprising a fluid permeable electric heater assembly (abstract, figure 16, reference numeral 30) having a plurality of electrically conductive filaments that form a mesh (page 1, lines 28-29). The heater element is in the form of a sheet of heater filaments (page 12, lines 9-12, figure 4, reference numeral 36), indicating that the heater has first and second surfaces. A second upper surface of the heater element faces the cartridge containing an aerosol forming substrate (page 9, lines 10-14, figure 16, reference numeral 20) and a first lower surface of the heater element faces a flow route along which air flows (page 18, lines 13-19, figure 16, reference numeral 1605). The heater assembly is covered by a liquid impermeable plastic sheet that is glued to the heater assembly but which is easily peeled off and has a tab to allow a user to grasp the cover (page 11, lines 3-10, figure 3, reference numeral 26). The sheet is considered to meet the claim limitation of a seal having a tab portion. Mironov additionally teaches that this mesh heater is robust and can be handled as part of a removable cartridge.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heater assembly of Mironov as the mesh heater of Borkovec. One would have been motivated to do so since Borkovec discloses using a mesh heater and Mironov teaches a mesh heater assembly that can be handled as part of a removable cartridge. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the chambers apart from each other and position the heater between them such that the heater is in contact with the first chamber. One would have been motivated to do so since Borkovec discloses that the chambers can be located in different orientations as long as a port or connection is maintained between them. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 2, it is evident that the tab could be pulled since Mironov teaches that the tab allows grasping (page 11, lines 3-10, figure 3, reference numeral 26).

Regarding claim 3, the glue of Mironov is considered to meet the claim limitation of a retainer (page 11, lines 3-10, figure 3, reference numeral 26).

Regarding claim 4, it is evident that the seal could be removed through the air inlet since it faces the air inlet (figure 16).

Regarding claim 5, it is evident that the peelable seal of Mironov must be flexible since it an inflexible seal could not be peeled. The tab is made from the same plastic sheet as the cover (page 11, lines 3-10), indicating that it is also flexible and could therefore conform to an external profile.

Regarding claim 7, the opening of Borkovec is considered to meet the claim limitation of a connector. It is evident that the heater is in contact with only the first chamber since Mironov teaches that the heater only interacts with a single surface of the reservoir (figure 16).

Regarding claim 8, modified Borkovec teaches all the claim limitations as set forth above. Mironov additionally teaches that the heater forms a part of the flow route (figure 16). Modified Borkovec does not explicitly teach a portion of the connector defining a part of the flow route.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the connector such that a portion of the connector defines the flow route. One would have been motivated to do so since Borkovec discloses that the chambers can be located in different orientations as long as a port or connection is maintained between them. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 10, modified Borkovec teaches all the claim limitations as set forth above. Modified Borkovec does not explicitly the second chamber being positioned between the heater and the air inhalation port.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the second chamber between the heater and the air inhalation port. One would have been motivated to do so since Borkovec discloses that the chambers can be located in different orientations as long as a port or connection is maintained between them. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 11, modified Borkovec teaches all the claim limitations as set forth above. Borkovec additionally discloses that a battery portion and the atomizer/liquid reservoir portion may be connected by a friction push fit (column 2, lines 33-45), which is considered to meet the claim limitation of an interference fit. Modified Borkovec does not explicitly teach (a) the opening being separable from the chambers and (b) the opening connected to the first and second chambers by an interference fit.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the opening be a separable between the chambers. The Courts have held that making known elements separable is with9in the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Regarding (b), it would have been obvious to one of ordinary skill in the art to connect the separable opening of modified Borkovec to the chambers using the friction push fit of Borkovec. One would have been motivated to do so since Borkovec discloses that electronic cigarette components can fit together with a friction push fit.

Regarding claim 13, Mironov teaches that the heater is connected to first and second electrically conductive contact portions that are laterally exposed outside the cartridge (abstract, figure 5b, reference numeral 32).

Regarding claim 14, Mironov teaches that the heater is mounted on a housing formed from a thermoplastic formed by injection molding (page 12, lines 14-29, figure 5a, reference numeral 24) and attached to the housing by flash heating the housing and heater and then pressing them together to bond the heater assembly to the housing (page 12, lines 30-33), which is considered to be an overmolding process since the plastic is being heated to conform to the heater.

Regarding claim 15, Borkovec discloses an electronic smoking device with a housing (abstract) having an atomizer/liquid reservoir made of metal (column 2, lines 33-45, figure 1, reference numeral 14) having an air inhalation port through which a user draws aerosol (figure 1, reference numeral 36), which is considered to meet the claim limitation of a mouth end opening, and an air inlet (page 3, lines 53-67, figure 1, reference numeral 38). The liquid reservoir comprises a first chamber containing a neutral fluid (figure 2, reference numeral 202), which is considered to meet the claim limitation of a second compartment, and the second chamber contains a flavored fluid (column 4, lines 52-62, figure 2, reference numeral 204), which is considered to meet the claim limitation of a first compartment, that are connected by an opening (column 6, lines 1-44, figure 6, reference numeral 206), which is considered to meet the claim limitation of a liquid channel. The reservoir as a whole is considered to meet the claim limitation of a cartridge, and the opening of Borkovec is considered to meet the claim limitation of a connector. It is evident that the heater is in contact with only the first chamber since Mironov teaches that the heater only interacts with a single surface of the reservoir (figure 16). Air is drawn to a passage in which aerosol is generated (column 3, lines 53-67, figure 1, reference numeral 32) and the mixture is inhaled by a user (column 9, lines 14-45). The passage is considered to meet the claim limitation of an air flow passage since it extends from the air inlet to the air inhalation port (figure 1). The chambers of the reservoirs are oriented side by side but other orientations are possible (column 6, lines 45-67) so long as the chambers are disposed in communication with each other so that fluid can migrate through the opening (column 10, lines 6-20). The atomizer portion has an atomizer with a mesh material heater (column 3, lines 4-14) and draws liquid from the first chamber (column 6, lines 1-44, figure 1, reference numeral 30) to be heated (column 4, lines 1-6). Borkovec does not explicitly disclose (a) the mesh material being fluid permeable and (b) the mesh material heating being located in the claimed location.
Regarding (a), Mironov teaches an aerosol generating system comprising a fluid permeable electric heater assembly (abstract, figure 16, reference numeral 30) having a plurality of electrically conductive filaments that form a mesh (page 1, lines 28-29). The heater element is in the form of a sheet of heater filaments (page 12, lines 9-12, figure 4, reference numeral 36), indicating that the heater has first and second surfaces. A second upper surface of the heater element faces the cartridge containing an aerosol forming substrate (page 9, lines 10-14, figure 16, reference numeral 20) and a first lower surface of the heater element faces a flow route along which air flows (page 18, lines 13-19, figure 16, reference numeral 1605). Mironov additionally teaches that this mesh heater is robust and can be handled as part of a removable cartridge.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heater assembly of Mironov as the mesh heater of Borkovec. One would have been motivated to do so since Borkovec discloses using a mesh heater and Mironov teaches a mesh heater assembly that can be handled as part of a removable cartridge. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the chambers apart from each other and position the heater between them such that the heater is in contact with the first chamber. One would have been motivated to do so since Borkovec discloses that the chambers can be located in different orientations as long as a port or connection is maintained between them. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 16, Borkovec discloses an electronic smoking device with a housing (abstract) having an atomizer/liquid reservoir made of metal (column 2, lines 33-45, figure 1, reference numeral 14) having an air inhalation port through which a user draws aerosol (figure 1, reference numeral 36), which is considered to meet the claim limitation of a mouth end opening, and an air inlet (page 3, lines 53-67, figure 1, reference numeral 38). The liquid reservoir comprises a first chamber containing a neutral fluid (figure 2, reference numeral 202), which is considered to meet the claim limitation of a second compartment, and the second chamber contains a flavored fluid (column 4, lines 52-62, figure 2, reference numeral 204), which is considered to meet the claim limitation of a first compartment, that are connected by an opening (column 6, lines 1-44, figure 6, reference numeral 206), which is considered to meet the claim limitation of a liquid channel. The reservoir as a whole is considered to meet the claim limitation of a cartridge. Air is drawn to a passage in which aerosol is generated (column 3, lines 53-67, figure 1, reference numeral 32) and the mixture is inhaled by a user (column 9, lines 14-45). The passage is considered to meet the claim limitation of an air flow passage since it extends from the air inlet to the air inhalation port (figure 1). The chambers of the reservoirs are oriented side by side but other orientations are possible (column 6, lines 45-67) so long as the chambers are disposed in communication with each other so that fluid can migrate through the opening (column 10, lines 6-20). The atomizer portion has an atomizer with a mesh material heater (column 3, lines 4-14) and draws liquid from the first chamber (column 6, lines 1-44, figure 1, reference numeral 30) to be heated (column 4, lines 1-6). Activation of the atomizer is controlled by control electronics (column 1, lines 14-28). Borkovec does not explicitly disclose (a) the mesh material being fluid permeable and (b) the mesh material heating being located in the claimed location.
Regarding (a), Mironov teaches an aerosol generating system comprising a fluid permeable electric heater assembly (abstract, figure 16, reference numeral 30) having a plurality of electrically conductive filaments that form a mesh (page 1, lines 28-29). The heater element is in the form of a sheet of heater filaments (page 12, lines 9-12, figure 4, reference numeral 36), indicating that the heater has first and second surfaces. A second upper surface of the heater element faces the cartridge containing an aerosol forming substrate (page 9, lines 10-14, figure 16, reference numeral 20) and a first lower surface of the heater element faces a flow route along which air flows (page 18, lines 13-19, figure 16, reference numeral 1605). The heater assembly is covered by a liquid impermeable plastic sheet that is glued to the heater assembly but which is easily peeled off and has a tab to allow a user to grasp the cover (page 11, lines 3-10, figure 3, reference numeral 26). The sheet is considered to meet the claim limitation of a seal having a tab portion. Mironov additionally teaches that this mesh heater is robust and can be handled as part of a removable cartridge.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heater assembly of Mironov as the mesh heater of Borkovec. One would have been motivated to do so since Borkovec discloses using a mesh heater and Mironov teaches a mesh heater assembly that can be handled as part of a removable cartridge. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the chambers apart from each other and position the heater between them such that the heater is in contact with the first chamber. One would have been motivated to do so since Borkovec discloses that the chambers can be located in different orientations as long as a port or connection is maintained between them. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 17, Borkovec discloses an electronic smoking device with a housing (abstract) having an atomizer/liquid reservoir made of metal (column 2, lines 33-45, figure 1, reference numeral 14) having an air inhalation port through which a user draws aerosol (figure 1, reference numeral 36), which is considered to meet the claim limitation of a mouth end opening, and an air inlet (page 3, lines 53-67, figure 1, reference numeral 38). The liquid reservoir comprises a first chamber containing a neutral fluid (figure 2, reference numeral 202), which is considered to meet the claim limitation of a second compartment, and the second chamber contains a flavored fluid (column 4, lines 52-62, figure 2, reference numeral 204), which is considered to meet the claim limitation of a first compartment, that are connected by an opening (column 6, lines 1-44, figure 6, reference numeral 206), which is considered to meet the claim limitation of a liquid channel. The reservoir as a whole is considered to meet the claim limitation of a cartridge. Air is drawn to a passage in which aerosol is generated (column 3, lines 53-67, figure 1, reference numeral 32) and the mixture is inhaled by a user (column 9, lines 14-45). The passage is considered to meet the claim limitation of an air flow passage since it extends from the air inlet to the air inhalation port (figure 1). The chambers of the reservoirs are oriented side by side but other orientations are possible (column 6, lines 45-67) so long as the chambers are disposed in communication with each other so that fluid can migrate through the opening (column 10, lines 6-20). The atomizer portion has an atomizer with a mesh material heater (column 3, lines 4-14) and draws liquid from the first chamber (column 6, lines 1-44, figure 1, reference numeral 30) to be heated (column 4, lines 1-6). Activation of the atomizer is controlled by control electronics (column 1, lines 14-28). Borkovec does not explicitly disclose (a) the mesh material being fluid permeable and (b) the mesh material heating being located in the claimed location.
Regarding (a), Mironov teaches an aerosol generating system comprising a fluid permeable electric heater assembly (abstract, figure 16, reference numeral 30) having a plurality of electrically conductive filaments that form a mesh (page 1, lines 28-29). The heater element is in the form of a sheet of heater filaments (page 12, lines 9-12, figure 4, reference numeral 36), indicating that the heater has first and second surfaces. A second upper surface of the heater element faces the cartridge containing an aerosol forming substrate (page 9, lines 10-14, figure 16, reference numeral 20) and a first lower surface of the heater element faces a flow route along which air flows (page 18, lines 13-19, figure 16, reference numeral 1605). The heater assembly is covered by a liquid impermeable plastic sheet that is glued to the heater assembly but which is easily peeled off and has a tab to allow a user to grasp the cover (page 11, lines 3-10, figure 3, reference numeral 26). The sheet is considered to meet the claim limitation of a seal having a tab portion. Mironov additionally teaches that this mesh heater is robust and can be handled as part of a removable cartridge.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heater assembly of Mironov as the mesh heater of Borkovec. One would have been motivated to do so since Borkovec discloses using a mesh heater and Mironov teaches a mesh heater assembly that can be handled as part of a removable cartridge. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the chambers apart from each other and position the heater between them such that the heater is in contact with the first chamber. One would have been motivated to do so since Borkovec discloses that the chambers can be located in different orientations as long as a port or connection is maintained between them. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Borkovec (US 10,869,505) in view of Mironov (WO 2015/117702) as applied to claim 1 above, and further in view of Bowen (US 10,231,486).

Regarding claim 6, modified Borkovec teaches all the claim limitations as set forth above. Modified Borkovec does not explicitly teach the cover forming a hermetic seal.
Bowen teaches a vaporization device (abstract) having a heater circuit that is sealed by a hermetic seal (column 11, lines 13-21) that prevents environmental dust from entering the internal chambers of the device (column 14, lines 10-25).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cover of modified Borkovec form a hermetic seal. One would have been motivated to do so since Bowen teaches that sealing a heater with a hermetic seal prevents environmental dust from entering the internal chambers of a vaporization device.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments do not address the assertion that locating the heater in the claimed location would be an obvious choice since Borkovec discloses a reservoir having two distinct chambers that need only be connected through an opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL E SPARKS/               Examiner, Art Unit 1747